Exhibit 10.12

 

ADVANCED MICRO DEVICES, INC.

2000 STOCK INCENTIVE PLAN

 

1. PURPOSE

 

The purpose of this Plan is to encourage key personnel and advisors whose
long-term service is considered essential to the Company’s continued progress,
to remain in the service of the Company or its Affiliates. By means of the Plan,
the Company also seeks to attract new key employees and advisors whose future
services are necessary for the continued improvement of operations. The Company
intends future increases in the value of securities granted under this Plan to
form part of the compensation for services to be rendered by such persons in the
future. It is intended that this purpose will be affected through the granting
of Options.

 

2. DEFINITIONS

 

The terms defined in this Section 2 shall have the respective meanings set forth
herein, unless the context otherwise requires.

 

(a) “Affiliate” The term “Affiliate” shall mean any corporation, partnership,
joint venture or other entity in which the Company holds an equity, profits or
voting interest of thirty percent (30%) or more.

 

(b) “Board” The term “Board” shall mean the Company’s Board of Directors or its
delegate as set forth in Section 3(d) below.

 

(c) “Change of Control” Unless otherwise defined in a Participant’s employment
agreement, the term “Change of Control” shall be deemed to mean any of the
following events: (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company or any of its Affiliates)
representing more than 20% of either the then outstanding shares of the Common
Stock of the Company or the combined voting power of the Company’s then
outstanding voting securities; (ii) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board and any
new director (other than a director designated by a person who has entered into
an agreement or arrangement with the Company to effect a transaction described
in clause (i) or (ii) of this sentence) whose appointment, election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose appointment, election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board; or (iii) there is consummated a merger or
consolidation of the Company or subsidiary thereof with or into any other
corporation, other than a merger or consolidation which would result in the
holders of the voting securities of the Company outstanding immediately prior
thereto holding securities which represent immediately after such merger or
consolidation more than 50% of the combined voting power of the voting
securities of either the Company or the other entity which survives such merger
or consolidation or the parent of the entity which survives such merger or
consolidation; or (iv) the stockholders of the Company approve a plan of
complete liquidation of the Company or there is consummated the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 80% of the combined voting power of
the voting securities of which are owned by persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.
Notwithstanding the foregoing (i) unless otherwise provided in a Participant’s
employment agreement, no “Change of Control” shall be deemed to have occurred if
there is consummated any transaction or series of integrated transactions
immediately following which the record holders of the Common Stock of the
Company immediately prior to such transaction or series of transactions continue
to have substantially the same proportionate ownership in an entity which owns
all or substantially all of the assets of the Company immediately prior to such
transaction or series of transactions and (ii) unless otherwise provided in a
Participant’s employment agreement, “Change of Control” shall exclude the
acquisition of securities representing more than 20% of either the then
outstanding shares of the Common Stock of the Company or the



--------------------------------------------------------------------------------

combined voting power of the Company’s then outstanding voting securities by the
Company or any of its wholly owned subsidiaries, or any trustee or other
fiduciary holding securities of the Company under an employee benefit plan now
or hereafter established by the Company.

 

(d) “Code” The term “Code” shall mean the Internal Revenue Code of 1986, as
amended to date and as it may be amended from time to time.

 

(e) “Company” The term “Company” shall mean Advanced Micro Devices, Inc., a
Delaware corporation.

 

(f) “Constructive Termination” The term “Constructive Termination” shall mean a
resignation by a Participant who has been elected by the Board as a corporate
officer of the Company due to diminution or adverse change in the circumstances
of such Participant’s employment with the Company, as determined in good faith
by the Participant; including, without limitation, reporting relationships, job
description, duties, responsibilities, compensation, perquisites, office or
location of employment. Constructive Termination shall be communicated by
written notice to the Company, and such termination shall be deemed to occur on
the date such notice is delivered to the Company.

 

(g) “Fair Market Value per Share” The term “Fair Market Value per Share” shall
mean as of any day (i) the closing price for Shares on the New York Stock
Exchange as reported in The Wall Street Journal on the day as of which such
determination is being made or, if there was no sale of Shares reported in The
Wall Street Journal on such day, on the most recently preceding day on which
there was such a sale, or (ii) if the Shares are not listed or admitted to
trading on the New York Stock Exchange on the day as of which the determination
is made, the amount determined by the Board or its delegate to be the fair
market value of a Share on such day.

 

(h) “Insider” The term “Insider” means an officer or director of the Company or
any other person whose transactions in the Company’s Common Stock are subject to
Section 16 of the Exchange Act.

 

(i) “Option” The term “Option” shall mean a nonstatutory stock option granted
under this Plan.

 

(j) “Participant” The term “Participant” shall mean any person who holds an
Option granted under this Plan.

 

(k) “Plan” The term “Plan” shall mean this Advanced Micro Devices, Inc. 2000
Stock Incentive Plan, as amended from time to time.

 

(l) “Shares” The term “Shares” shall mean shares of Common Stock of the Company
and any shares of stock or other securities received as a result of the
adjustments provided for in Section 9 of this Plan.

 

3. ADMINISTRATION

 

(a) The Board, whose authority shall be plenary, shall administer the Plan and
may delegate part or all of its administrative powers with respect to part or
all of the Plan pursuant to Section 3(d).

 

(b) The Board or its delegate shall have the power, subject to and within the
limits of the express provisions of the Plan:

 

(1) To grant Options pursuant to the Plan.

 

(2) To determine from time to time which of the eligible persons shall be
granted Options under the Plan, the number of Shares for which each Option shall
be granted, the term of each granted Option and the time or times during the
term of each Option within which all or portions of each Option may be exercised
(which at the discretion of the Board or its delegate may be accelerated.)

 

2



--------------------------------------------------------------------------------

(3) To prescribe the terms and provisions of each Option granted (which need not
be identical) and the form of written instrument that shall constitute the
Option agreement.

 

(4) To take appropriate action to amend any Option hereunder, including to amend
the vesting schedule of any outstanding Option, provided that no such action
adverse to a Participant’s interest may be taken by the Board or its delegate
without the written consent of the affected Participant.

 

(5) To determine whether and under what circumstances an Option may be settled
in cash or Shares.

 

(c) The Board or its delegate shall also have the power, subject to and within
the limits of the express provisions of this Plan:

 

(1) To construe and interpret the Plan and Options granted under the Plan, and
to establish, amend and revoke rules and regulations for administration of the
Plan. The Board or its delegate, in the exercise of this power, shall generally
determine all questions of policy and expediency that may arise and may correct
any defect, omission or inconsistency in the Plan or in any Option agreement in
a manner and to the extent it shall deem necessary or expedient to make the Plan
fully effective.

 

(2) Generally, to exercise such powers and to perform such acts as are deemed
necessary or expedient to promote the best interests of the Company.

 

(d) The Board may, by resolution, delegate administration of the Plan
(including, without limitation, the Board’s powers under Sections 3(b) and (c)
above), under either or both of the following:

 

(1) with respect to the participation of or granting of Options to an employee,
consultant or advisor, to a committee of one or more members of the Board;

 

(2) with respect to matters other than the selection for participation in the
Plan, substantive decisions concerning the timing, pricing, amount or other
material term of an Option, to a committee of one or more members of the Board.

 

(e) The Board shall have complete discretion to determine the composition,
structure, form, term and operations of any committee established to administer
the Plan. If administration is delegated to a committee, unless the Board
otherwise provides, the committee shall have, with respect to the administration
of the Plan, all of the powers and discretion theretofore possessed by the Board
and delegable to such committee, subject to any constraints which may be adopted
by the Board from time to time and which are not inconsistent with the
provisions of the Plan. The Board at any time may revest in the Board any of its
administrative powers under the Plan.

 

(f) The determinations of the Board or its delegate shall be conclusive and
binding on all persons having any interest in this Plan or in any awards granted
hereunder.

 

4. SHARES SUBJECT TO PLAN

 

Subject to the provisions of Section 9 (relating to adjustments upon changes in
capitalization), (i) the Shares which may be available for issuance of Options
under the Plan shall not exceed in the aggregate 23,000,000 Shares of the
Company’s authorized Common Stock and (ii) the Shares which may be available for
issuance of Options that are issued at below Fair Market Value per Share under
the Plan shall not exceed in the aggregate 2,500,000 Shares of the Company’s
authorized Common Stock. In each case, the Shares of the Company’s Common Stock
may be unissued Shares or reacquired Shares or Shares bought on the market for
the purposes of issuance under the Plan. If any Options granted under the Plan
shall for any reason be forfeited or canceled, terminate or expire, the Shares
subject to such Options shall be available again for the purposes of the Plan.
Shares which are delivered or withheld from the Shares otherwise due on exercise
of an Option shall become available for future awards under the Plan. Shares
that have actually been issued under the Plan upon exercise of an Option that
are no longer subject to

 

3



--------------------------------------------------------------------------------

forfeiture shall not in any event be returned to the Plan and shall not become
available for future awards under the Plan.

 

5. ELIGIBILITY

 

All Options issued under the Plan shall be nonqualified stock options. Options
may be granted only to full or part-time employees, officers, consultants and
advisors of the Company and/or of any Affiliate; provided that such consultants
and advisors render bona fide services not in connection with the offer and sale
of securities in a capital-raising transaction. Options awarded to Insiders may
not exceed in the aggregate forty-five (45%) percent of all Shares that are
available for grant under the Plan and employees of the Company who are not
Insiders must receive at least fifty (50%) percent of all Shares that are
available for grant under the Plan. Options that are issued to Insiders at below
Fair Market Value per Share may not exceed in the aggregate forty-five percent
(45%) of all Shares that are available to grant at below Fair Market Value per
Share under the Plan and employees of the Company who are not Insiders must
receive a least fifty percent (50%) of such Options. Any Participant may hold
more than one Option at any time; provided that the maximum number of shares
which are subject to Options granted to any individual shall not exceed in the
aggregate three million (3,000,000) Shares over the full ten-year life of the
Plan.

 

6. TERMS OF STOCK OPTIONS

 

Each Option agreement shall be in such form and shall contain such terms and
conditions as the Board, or its delegate, from time to time shall deem
appropriate, subject to the following limitations:

 

(a) The term of any Option shall not be greater than ten (10) years and one day
from the date it was granted.

 

(b) Options may be granted at an exercise price that is not less than the par
value per Share of the Shares at the time an Option is granted.

 

(c) Unless otherwise specified in the Option agreement, no Option shall be
transferable otherwise than by will, pursuant to the laws of descent and
distribution or pursuant to a qualified domestic relations order as defined by
the Code or Title I of the Employee Retirement Income Security Act, or the rules
thereunder.

 

(d) Except as otherwise provided in paragraph (e) of this Section 6 or in a
Participant’s employment agreement, the rights of a Participant to exercise an
Option shall be limited as follows:

 

(1) DEATH OR DISABILITY: If a Participant’s service is terminated by death or
disability, then the Participant or the Participant’s estate, or such other
person as may hold the Option, as the case may be, shall have the right for a
period of twelve (12) months following the date of death or disability, or for
such other period as the Board may fix, to exercise the Option to the extent the
Participant was entitled to exercise such Option on the date of his death or
disability, or to such extent as may otherwise be specified by the Board (which
may so specify after the date of his death or disability but before expiration
of the Option), provided the actual date of exercise is in no event after the
expiration of the term of the Option. A Participant’s estate shall mean his
legal representative or any person who acquires the right to exercise an Option
by reason of the Participant’s death or disability.

 

(2) MISCONDUCT: If a Participant is determined by the Board to have committed an
act of theft, embezzlement, fraud, dishonesty, a breach of fiduciary duty to the
Company (or Affiliate), or deliberate disregard of the rules of the Company (or
Affiliate), or if a Participant makes any unauthorized disclosure of any of the
trade secrets or confidential information of the Company (or Affiliate), engages
in any conduct which constitutes unfair competition with the Company (or
Affiliate), induces any customer of the Company (or Affiliate) to break any
contract with the Company (or Affiliate), or induces any principal for whom the
Company (or Affiliate) acts as agent to terminate such agency relationship,
then, unless otherwise provided in a Participant’s employment agreement, neither
the Participant, the Participant’s estate nor such other person who may then
hold the Option shall be entitled to exercise any Option with respect to

 

4



--------------------------------------------------------------------------------

any Shares whatsoever, after termination of service, whether or not after
termination of service the Participant may receive payment from the Company (or
Affiliate) for vacation pay, for services rendered prior to termination, for
services rendered for the day on which termination occurs, for salary in lieu of
notice, or for any other benefits. In making such determination, the Board shall
give the Participant an opportunity to present to the Board evidence on his
behalf. For the purpose of this paragraph, unless otherwise provided in a
Participant’s employment agreement, termination of service shall be deemed to
occur on the date when the Company dispatches notice or advice to the
Participant that his service is terminated.

 

(3) TERMINATION FOR OTHER REASONS: If a Participant’s service is terminated for
any reason other than those mentioned above under “DEATH OR DISABILITY” or
“MISCONDUCT,” the Participant, the Participant’s estate, or such other person
who may then hold the Option may, within three months following such
termination, or within such longer period as the Board may fix, exercise the
Option to the extent such Option was exercisable by the Participant on the date
of termination of his employment or service, or to the extent otherwise
specified by the Board (which may so specify after the date of the termination
but before expiration of the Option) provided the date of exercise is in no
event after the expiration of the term of the Option.

 

(4) EVENTS NOT DEEMED TERMINATIONS: Unless otherwise provided in a Participant’s
employment agreement, the service relationship shall not be considered
interrupted in the case of (i) a Participant who intends to continue to provide
services as a director, employee, consultant or advisor to the Company or an
Affiliate; (ii) sick leave; (iii) military leave; (iv) any other leave of
absence approved by the Board, provided such leave is for a period of not more
than 90 days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute, or unless provided otherwise pursuant to
formal policy adopted from time to time by the Company and issued and
promulgated to employees in writing; or (v) in the case of transfer between
locations of the Company or between the Company or its Affiliates. In the case
of any employee on an approved leave of absence, the Board may make such
provisions respecting suspension of vesting of the Option while on leave from
the employ of the Company or an Affiliate as it may deem appropriate, except
that in no event shall an Option be exercised after the expiration of the term
set forth in the Option.

 

(e) Unless otherwise provided in a Participant’s employment agreement, if any
Participant’s employment is terminated by the Company for any reason other than
for Misconduct or, if applicable, by Constructive Termination, within one year
after a Change of Control has occurred, then all Options held by such
Participant shall become fully vested for exercise upon the date of termination,
irrespective of the vesting provisions of the Participant’s Option agreement.
For purposes of this subsection (e), the term “Change of Control” shall have the
meaning assigned by this Plan, unless a different meaning is defined in an
individual Participant’s Option agreement or employment agreement.

 

(f) Options may also contain such other provisions, which shall not be
inconsistent with any of the foregoing terms, as the Board or its delegate shall
deem appropriate.

 

(g) The Board may modify, extend or renew outstanding Options; provided that any
such action may not, without the written consent of a Participant, impair any
such Participant’s rights under any Option previously granted.

 

7. PAYMENT OF PURCHASE PRICE

 

(a) The consideration to be paid for the Shares to be issued upon exercise of an
Option, including the method of payment, shall be determined by the Board or its
delegate and may consist entirely of (i) cash, (ii) certified or cashier’s
check, (iii) promissory note, (iv) other Shares which (x) either have been owned
by the Participant for more than six months on the date of surrender or were not
acquired, directly or indirectly, from the Company, and (y) have a Fair Market
Value per Share on the date of surrender equal to the aggregate exercise price
of the Shares as to which said Option shall be exercised, (v) delivery of a
properly executed exercise notice together with irrevocable

 

5



--------------------------------------------------------------------------------

instructions to a broker to promptly deliver to the Company the amount of sale
or loan proceeds required to pay the exercise price, or (vi) any combination of
the foregoing methods of payment. Any promissory note shall be a full recourse
promissory note having such terms as may be approved by the Board and bearing
interest at a rate sufficient to avoid imputation of income under Sections 483,
1274 or 7872 of the Code; provided that Participants who are not employees or
directors of the Company will not be entitled to purchase Shares with a
promissory note unless the note is adequately secured by collateral other than
the Shares; provided further, that the portion of the exercise price equal to
the par value, if any, of the Shares must be paid in cash;

 

(b) The Company may make loans or guarantee loans made by an appropriate
financial institution to individual Participants, including Insiders, on such
terms as may be approved by the Board for the purpose of financing the exercise
of Options granted under the Plan and the payment of any taxes that may be due
by reason of such exercise.

 

8. TAX WITHHOLDING

 

(a) Where, in the opinion of counsel to the Company, the Company has or will
have an obligation to withhold federal, state or local taxes relating to the
exercise of any Option, the Board may in its discretion require that such tax
obligation be satisfied in a manner satisfactory to the Company. The Company may
require the payment of such taxes before Shares are transferred to the holder of
the Option.

 

(b) A Participant may elect (a “Withholding Election”) to pay his minimum
statutory withholding tax obligation by the withholding of Shares from the total
number of Shares deliverable under such Option, or by delivering to the Company
a sufficient number of previously acquired Shares, and may elect to have
additional taxes paid by the delivery of previously acquired Shares, in each
case in accordance with rules and procedures established by the Board.
Previously owned Shares delivered in payment for such additional taxes must have
been owned for at least six months prior to the delivery or must not have been
acquired directly or indirectly from the Company and may be subject to such
other conditions as the Board may require. The value of Shares withheld or
delivered shall be the Fair Market Value per Share on the date the Option
becomes taxable. All Withholding Elections are subject to the approval of the
Board and must be made in compliance with rules and procedures established by
the Board.

 

9. ADJUSTMENTS OF AND CHANGES IN CAPITALIZATION

 

If there is any change in the Common Stock of the Company by reason of any stock
dividend, stock split, spin-off, split up, merger, consolidation,
recapitalization, reclassification, combination or exchange of Shares, or any
other similar corporate event, then the Board shall make appropriate adjustments
to the number of Shares theretofore appropriated or thereafter subject or which
may become subject to an Option under the Plan. Outstanding Options shall also
be automatically converted as to price and other terms if necessary to reflect
the foregoing events. No right to purchase fractional Shares shall result from
any adjustment in Options pursuant to this Section 9. In case of any such
adjustment, the Shares subject to the Option shall be rounded down to the
nearest whole Share. Notice of any adjustment shall be given by the Company to
each holder of any Option which shall have been so adjusted and such adjustment
(whether or not such notice is given) shall be effective and binding for all
purposes of the Plan.

 

10. PRIVILEGES OF STOCK OWNERSHIP

 

No Participant will have any rights of a stockholder with respect to any Shares
until the Shares are issued to the Participant. After Shares are issued to the
Participant, the Participant will be a stockholder and have all the rights of a
stockholder with respect to such Shares, including the right to vote and receive
all dividends or other distributions made or paid with respect to such Shares.

 

11. EXCHANGE AND BUYOUT OF AWARDS

 

6



--------------------------------------------------------------------------------

Other than in connection with a change in the Company’s capitalization (as
described in this plan), Options may not be repriced, replaced or exchanged
without stockholder preapproval if the effect of such a repricing, replacement
or exchange would be to reduce the exercise price of an Incentive Stock Option
or Nonstatutory Stock Option; provided, however, that the Company may effect a
one-time exchange offer (the Exchange Offer) to be commenced in the discretion
of the Compensation Committee of the Board of Directors no sooner than May 2,
2003, pursuant to which employees, other than the six senior executives named in
the Summary Compensation Table in the Company’s Proxy Statement for its 2003
Annual Meeting of Stockholders (the Proxy Statement), shall be given a one-time
opportunity to surrender unexercised Options with exercise prices greater than
$10.00 per share in exchange for a grant of new options (New Options) in
accordance with exchange ratios calculated using the Black-Scholes stock option
valuation model. The New Options will be granted no less than six months and one
day following the cancellation of the surrendered Options and will be granted at
the fair market value of the Company’s common stock on the date of grant. The
New Options will have the vesting schedules and terms and conditions as
described in the Proxy Statement. No modification of an Option shall impair the
option holder’s right without the written consent of the option holder.

 

12. EFFECTIVE DATE OF THE PLAN

 

This Plan will become effective when adopted by the Board (the “Effective
Date”).

 

13. AMENDMENT OF THE PLAN

 

(a) The Board at any time, and from time to time, may amend the Plan.

 

(b) Rights and obligations under any Option granted before any amendment of the
Plan shall not be altered or impaired by amendment of the Plan, except with the
consent of the person who holds the Option, which consent may be obtained in any
manner that the Board or its delegate deems appropriate.

 

14. REGISTRATION, LISTING, QUALIFICATION, APPROVAL OF STOCK

 

An award under this Plan will not be effective unless such award is in
compliance with all applicable federal and state securities laws, rules and
regulations of any governmental body, and the requirements of any stock exchange
or automated quotation system upon which the Shares may then be listed or
quoted, as they are in effect on the date of grant of the award and also on the
date of exercise or other issuance. Notwithstanding any other provision in this
Plan, the Company will have no obligation to issue or deliver certificates for
Shares under this Plan prior to: (a) obtaining any approvals from governmental
agencies that the Company determines are necessary or advisable; and/or (b)
completion of any registration or other qualification of such Shares under any
state or federal law or ruling of any governmental body that the Company
determines to be necessary or advisable. The Company will be under no obligation
to register the Shares with the Securities and Exchange Commission or to effect
compliance with the registration, qualification or listing requirements of any
state securities laws, stock exchange or automated quotation system, and the
Company will have no liability for any inability or failure to do so.

 

15. NO RIGHT TO EMPLOYMENT

 

Nothing in this Plan or in any Option shall be deemed to confer on any employee
any right to continue in the employ of the Company or any Affiliate or to limit
the rights of the Company or its Affiliates, which are hereby expressly
reserved, to discharge an employee at any time, with or without cause, or to
adjust the compensation of any employee.

 

16. MISCELLANEOUS

 

The use of any masculine pronoun or similar term is intended to be without legal
significance as to gender.

 

7